EXAMINER'S COMMENT
This Allowance is in response to Applicant’s purposed amendments of September 9, 2021.

Applicant’s purposed amendments overcome the outstanding 35 USC 102(a)(1) rejection of claims 1 and 10.

Claims 1-8, 10-17, and 20 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matt Gibson on September 9, 2021.

The application has been amended as follows: 
	In the Claims

	Claim 1 has been amended as follows:

--1.	(Currently amended) Apparatus for drilling a wellbore, comprising:

a bottom hole assembly coupled to the tubing string, the bottom hole assembly comprising:
a first oscillator comprising a first valve configured to open and close to restrict fluid flow and induce pressure pulses in the tubing string at a first frequency; 
a second oscillator comprising a second valve configured to open and close to restrict fluid flow and induce pressure pulses in the tubing string at a second frequency; and
one of a rotor, a motor, or a turbine coupled to the first valve and the second valve to induce opening and closing of the first valve and the second valve;
wherein the first frequency is different from the second frequency; and
wherein the first oscillator is configured to induce pressure pulses in the tubing string at the first frequency at the same time as the second oscillator is configured to induce pressure pulses in the tubing string at the second frequency.--

	Claim 9 has been cancelled.

	Claim 10 has been amended as follows.

--10.	(Currently amended) A method, comprising:
arranging a first oscillator and a second oscillator in a bottom hole assembly;

operating the first oscillator by opening and closing a first valve of the first oscillator to restrict the fluid flow and induce pressure pulses of a first frequency in the tubing string;
operating the second oscillator by opening and closing a second valve of the second oscillator to restrict the fluid flow and induce pressure pulses of a second frequency in the tubing string at the same time as operating the first oscillator; and
rotating one of a rotor, a motor, or a turbine coupled to the first valve and the second valve to induce opening and closing of the first valve and the second valve,
wherein the first frequency is different from the second frequency.--
 
Claims 18 and 19 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 10:   The prior art of record fails to disclose or suggest an apparatus that includes a first valve and second valve that each restrict flow and induce pressure pulses at given frequencies, wherein the first and second valves are 

Regarding claims 2-8 and 11-17:  These claims are considered allowable due to their dependence on one of the above claims.

 Regarding claim 20: The prior art of record fails to disclose or suggest an apparatus that includes a first valve and second valve that each restrict flow and induce pressure pulses at given frequencies, wherein the first and second valves are coupled to a rotor to induce opening and closing of the first valve and the second valve as recited in the claimed combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
9/9/2021